PER CURIAM.
This is an interlocutory appeal from an order cancelling a lis pendens. The question presented on appeal is whether or not the trial court correctly found that the allegations of the complaint were insufficient to state a cause of action which would, if proven, entitle the plaintiff to an interest in the real property described in the lis pendens. The trial court correctly held that an equitable lien, as distinguished from a mechanic’s lien, does not exist for purely contractual services performed in connection with the sale of real property. See Carter v. Suggs, Fla.App.1966, 190 So. 2d 784.
Affirmed.